     Case 2:19-cv-13733-APP ECF No. 38, PageID.675 Filed 08/04/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

VALERIO DELLA PORTA and
MEDIATRAY, L.L.C.,
                                              Case No. 2:19-cv-13733
                    Plaintiffs,               Magistrate Judge Anthony P. Patti
v.

HORSECO, INC.,
TOM LUDT,
JAMIE LAMONICA, and
KEVIN LISKE,

               Defendants.
__________________________/

  ORDER GRANTING IN PART PLAINTIFFS’ MOTION TO EXTEND
   DISCOVERY (ECF NO. 33), DENYING AS MOOT DEFENDANTS’
 MOTION TO STRIKE PLAINTIFFS’ EXPERT DISCLOSURE (ECF NO.
  31), and CANCELLING HEARING NOTICED FOR AUGUST 26, 2021
                       (ECF NOS. 34, 35)

        Plaintiffs initiated this breach of contract case in December 2019. They

amended their pleading in March 2020. (ECF No. 4.) When Defendants filed their

answer in December 2020, Defendant Horseco, Inc. included a counterclaim.

(ECF No. 17). Meanwhile, on December 9, 2020, the Court denied Defendants’

motion to dismiss. (ECF No. 15.)

        On January 22, 2021, the Court entered a civil case management and

scheduling order, which, inter alia, set the expert disclosure deadline for May 24,

2021. (ECF No. 21.) Shortly thereafter, the parties consented to my jurisdiction

                                          1
  Case 2:19-cv-13733-APP ECF No. 38, PageID.676 Filed 08/04/21 Page 2 of 3




(ECF Nos. 22, 23), and I promptly noticed a video status conference (ECF Nos. 29,

30).

       A video status conference, which turned into a motion hearing, was held on

August 4, 2021, at which attorneys Daniel R. Shemke, Derek J. Kinkous, and John

Roach appeared. (ECF Nos. 29, 30.) The Court entertained oral argument on the

pending motions (ECF Nos. 31, 33), after which the Court issued its ruling from

the bench.

       For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, Plaintiffs’ July 16, 2021 motion to extend

discovery (ECF No. 33) is GRANTED IN PART and DENIED IN PART as

follows:

            Plaintiffs have demonstrated that the Fed. R. Civ. P. 16(b)(4)
             factors set forth in Defendants’ Opposition to Plaintiffs’ Motion
             to Extend Discovery (ECF No. 37, PageID.623) weigh in favor
             of granting the motion.

            In accordance with Fed. R. Civ. P. 1, the deadline for expert
             disclosures is extended – mutually – to the Fed. R. Civ. P.
             26(a)(2) default rule, as Plaintiffs’ expert’s opinion is expected
             to address damages and not liability.

            As for any forthcoming motion for summary judgment by the
             defense, Plaintiffs may not respond with an expert’s affidavit
             unless Defendants’ dispositive motion raises the issue of the
             reasonableness of Plaintiff’s claimed service fees– either as to
             Plaintiffs’ time or Plaintiffs’ value of time spent.

            While there will be no further extension of fact discovery,
             Plaintiffs may issue a document subpoena to Ample no later
                                          2
  Case 2:19-cv-13733-APP ECF No. 38, PageID.677 Filed 08/04/21 Page 3 of 3




            than Wednesday, August 25, 2021; Plaintiffs may not depose
            Ample.

           While the parties may discuss settlement at any point,
            mediation must occur within 60 days of a ruling on summary
            judgment that is at least partially favorable to the Plaintiffs.

           Dates for the Proposed Final Pretrial Order, the Final Pretrial
            Conference, and the Jury Trial will not be set until after the
            Court rules upon any forthcoming motions for summary
            judgment.

Also, Defendants’ motion to strike Plaintiffs’ expert disclosure (ECF No.

31) is DENIED AS MOOT. Finally, the hearing noticed for August 26,

2021 (ECF Nos. 34, 35) is hereby CANCELLED.

      IT IS SO ORDERED.

Dated: August 4, 2021
                                      Anthony P. Patti
                                      U.S. MAGISTRATE JUDGE




                                         3
